Citation Nr: 0403288	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic back disorder to include lower spine injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from October 1954 to March 
1962 and June 1971 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder to include lower spine 
injury residuals.  The veteran has been represented by the 
American Legion throughout this appeal.

In November 1993, the veteran submitted claims for service 
connection for a chronic anxiety disorder to include post-
traumatic syndrome disorder; bilateral hearing loss 
disability; and skin cancer as a result of herbicide 
exposure.  The RO has not adjudicated the enumerated claims.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the Department of Veterans 
Affairs (VA) fails to consider threshold jurisdictional 
issues during the claim adjudication process.  Furthermore, 
this Veterans Law Judge cannot have jurisdiction of the 
issues.  38 C.F.R. § 19.13 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
The Court again established that jurisdiction counts.  
Specifically, the Court could not remand a matter over which 
it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  Therefore, the issues are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic back disorder to include 
lower spine injury residuals is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify you if further action is required on your part.


REMAND

The veteran has submitted private clinical notes, documents 
and evaluations dated May 2001 to May 2003.  The veteran has 
not waived RO consideration of the additional evidence.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations that 
empowered the Board to 


consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

An April 2003 private clinical note appears to convey that 
the veteran's chronic back disorder to include lower spine 
injury residuals could have incurred during service.  The 
veteran has not been afforded a VA compensation examination 
that addresses the etiology of the veteran's chronic back 
disorder to include lower spine injury residuals.  The Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  



2.  The RO should then schedule the 
veteran for a VA compensation 
examination.  The examiner should advance 
an opinion addressing the following 
questions: is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic back disorder had its onset 
during service or is in any other way 
causally related to his active service?  
Send the claims folder, including a copy 
of this REMAND, to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for his chronic back disorder 
to include lower spine injury residuals.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



